Exhibit 10.1

2,781,100 Shares

Warrants to Purchase 1,390,550 Shares

SCOLR PHARMA, INC.

Common Stock

PLACEMENT AGENCY AGREEMENT

November 28, 2007

THINKEQUITY PARTNERS LLC

31 West 52nd Street

Suite 1700

New York, New York 10019

Ladies and Gentlemen:

SCOLR Pharma, Inc., a Delaware corporation (the “Company”), proposes to issue
and sell to certain investors (each, an “Investor” and, collectively, the
“Investors”), (i) up to an aggregate of 2,781,100 shares (the “Shares”) of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), and
(ii) warrants to purchase up to 1,390,550 shares of Common Stock (the “Warrants”
and, together with the Shares, the “Securities”). The shares of Common Stock
issuable upon exercise of the Warrants are hereinafter referred to as the
“Warrant Shares.” The Company desires to engage ThinkEquity Partners LLC (the
“Placement Agent”) as its exclusive placement agent in connection with such
issuance and sale of the Securities.

The Company has prepared and filed with the Securities and Exchange Commission
(the “Commission”) a registration statement on Form S-3 (File No. 333-129275)
under the Securities Act of 1933, as amended, and the rules and regulations of
the Commission thereunder (collectively, the “Securities Act”), and such
amendments to such registration statement as may have been required to the date
of this Agreement. Such registration statement has been declared effective by
the Commission. Such registration statement, at any given time, including
amendments thereto at such time, the exhibits and any schedules thereto at such
time, the documents incorporated by reference therein pursuant to Item 12 of
Form S-3 under the Securities Act at such time and the documents and information
otherwise deemed to be a part thereof or included therein by Rule 430A, 430B or
430C under the Securities Act or otherwise pursuant to the Securities Act at
such time, is herein called the “Registration Statement.” Any registration
statement filed by the Company in connection with the Registration Statement
pursuant to Rule 462(b) under the Securities Act is called the “Rule 462(b)
Registration Statement,” and, from and after the date and time of filing of the
Rule 462(b) Registration Statement, the term “Registration Statement” shall
include the Rule 462(b) Registration Statement.

The Company proposes to file with the Commission pursuant to Rule 424 under the
Securities Act a final prospectus supplement to the form of prospectus included
in the Registration Statement in the form heretofore delivered to the Placement
Agent. Such prospectus included in the Registration Statement at the time it was
declared effective by the Commission or in the form in which it has been most
recently filed with the Commission on or prior to the date of this Agreement is
hereinafter called the “Base Prospectus.” Such prospectus supplement, in the
form in which it shall be filed with the Commission pursuant to Rule 424(b)
(including the Base Prospectus as so supplemented) is hereinafter called the
“Prospectus.” Any preliminary form of Prospectus which is filed or used prior to
filing of the Prospectus is hereinafter called a “Preliminary Prospectus.” Any
reference herein to the Base Prospectus, any Preliminary Prospectus or the
Prospectus or to any amendment or supplement to any of the foregoing shall be
deemed to refer to and include any documents incorporated by reference therein
pursuant to Item 12 of Form S-3 under the Securities Act as of the date of such
prospectus, and, in the case of any reference herein to the Prospectus, also
shall be deemed to include any documents incorporated by reference therein, and
any supplements or amendments thereto, filed with the Commission after the date
of filing of the Prospectus under Rule 424(b) under the Securities Act, and
prior to the termination of the offering of the Securities.



--------------------------------------------------------------------------------

For purposes of this Agreement, all references to the Registration Statement,
the Base Prospectus, any Preliminary Prospectus, the Prospectus or any amendment
or supplement to any of the foregoing shall be deemed to include the copy filed
with the Commission pursuant to its Electronic Data Gathering, Analysis and
Retrieval System (“EDGAR”). Any reference in this Agreement to any Preliminary
Prospectus or the Prospectus shall be deemed to refer to and include any
documents incorporated by reference therein pursuant to Form S-3 under the
Securities Act, as of the date of such Registration Statement or prospectus; any
reference to any amendment or supplement to any Preliminary Prospectus or the
Prospectus shall be deemed to refer to and include any documents filed under the
Exchange Act, and incorporated therein, in each case after the date of any
Preliminary Prospectus or the Prospectus, as the case may be; any reference to
any amendment to the Registration Statement shall be deemed to refer to and
include any annual report of the Company filed pursuant to Section 13(a) or
15(d) of the Exchange Act after the effective date of the Registration Statement
that is incorporated by reference in the Registration Statement.

1. Agreement to Act as Placement Agent; Delivery and Payment. On the basis of
the representations, warranties and agreements of the Company herein contained,
and subject to the terms and conditions set forth in this Agreement:

(a) The Company hereby engages the Placement Agent to act as its exclusive
placement agent in connection with the offer and sale by the Company of
Securities to the Investors. The Placement Agent hereby agrees, as agent of the
Company, to use its best efforts to solicit offers to purchase the Securities
from the Company upon the terms and conditions set forth in the Prospectus.
Prior to the earlier of (i) the date on which this Agreement is terminated and
(ii) the Closing Date (as defined below), the Company shall not, without the
prior written consent of the Placement Agent, solicit or accept offers to
purchase the Securities (other than pursuant to the exercise of options or
warrants to purchase shares of Common Stock that are outstanding at the date
hereof) otherwise than through the Placement Agent in accordance herewith.

(b) Upon the occurrence of the Closing (as defined below), as compensation for
services rendered, the Company shall pay to the Placement Agent an aggregate of
six percent (6.0%) of the gross proceeds received by the Company from its sale
of the Securities (the “Placement Fee”); provided, that the total amount of the
Placement Fee paid to the Placement Agent shall be reduced by $112,509 and the
Company shall pay $112,509 to Taglich Brothers, Inc. as full compensation for
its services as financial advisor to the Company in connection with the offering
of the Securities. The Company expressly acknowledges and agrees that the
Placement Agent’s obligations hereunder are on a best efforts basis and this
Agreement shall not give rise to a commitment by the Placement Agent or any of
its affiliates to underwrite or purchase any of the Securities or otherwise
provide any financing, and the Placement Agent shall have no authority to bind
the Company in respect of the sale of any Securities. The sale of the Securities
shall be made pursuant to subscription agreements in the form included as
Exhibit A hereto (the “Subscription Agreements”). The Placement Agent shall
communicate to the Company each reasonable offer or indication of interest
received by it to purchase Securities. The Company shall have the sole right to
accept offers to purchase the Securities and may, at the Company’s sole
discretion, reject any such offer in whole or in part, and, except as set forth
in the following proviso and in Section 4 hereof, in no event shall fees be
payable by the Company on any proposed purchase that is rejected for any reason
or that otherwise does not close for any reason; provided, however, that if at
any time prior to June 30, 2008 the Company shall sell securities, or enter into
an agreement to sell securities that subsequently results in the consummation of
the sale of securities, to any person whose offer or indication of interest to
purchase Securities in this Offering was rejected, in whole or in part, by the
Company or whose purchase of Securities in this Offering did not close for any
reason, then the Company shall pay to the Placement Agent in cash at the time
such subsequent sale is completed an aggregate of six percent (6.0%) of the
gross proceeds received by the Company from any such subsequent sale of
securities . Notwithstanding the foregoing, it is understood and agreed that the
Placement Agent or any of its affiliates may, solely at its discretion and
without any obligation to do so, purchase Securities as principal; provided,
however, that any such purchases by the Placement Agent (or its affiliates)
shall be fully disclosed to the Company and approved by the Company in
accordance with the previous sentence.

(c) Concurrently with the execution and delivery of this Agreement, the Company,
the Placement Agent and Heller Ehrman LLP, as escrow agent (the “Escrow Agent”),
shall enter into an escrow agreement (the “Escrow Agreement”), pursuant to which
an escrow account (the “Escrow Account”) will be established for the benefit of
the Company and the Investors. Prior to the

 

- 2 -



--------------------------------------------------------------------------------

Closing, each such Investor shall deposit into the Escrow Account an amount
equal to the product of (x) the number of Securities such Investor has agreed to
purchase and (y) the purchase price per unit of Securities as set forth on the
cover page of the Prospectus (the “Purchase Amount”). The aggregate of all such
Purchase Amounts deposited by all of the Investors is herein referred to as the
“Escrow Funds.” On the Closing Date, the Company and the Placement Agent shall
cause the Escrow Agent to disburse the Escrow Funds to the Company and the
Placement Agent as provided in the Escrow Agreement and the Company shall, or
shall cause its transfer agent to, deliver the Securities purchased by such
Investors.

(d) Payment of the purchase price for, and delivery of, the Securities shall be
made at a closing (the “Closing”) at the offices of DLA Piper US LLP, counsel
for the Company, located at 701 Fifth Avenue, Suite 7000, Seattle, Washington
98104, at 10:00 a.m., local time, on the third or fourth business day (as
permitted under Rule 15c6-1 under the Securities Exchange Act of 1934, as
amended (collectively with the rules and regulations promulgated thereunder, the
“Exchange Act”)), after the determination of the public offering price of the
Securities (such date of payment and delivery being herein called the “Closing
Date”). All such actions taken at the Closing shall be deemed to have occurred
simultaneously. No Securities which the Company has agreed to sell pursuant to
this Agreement and the Subscription Agreements shall be deemed to have been
purchased and paid for by an Investor, or sold by the Company, until such
Securities shall have been delivered to such Investor against payment therefor
by such Investor. If the Company shall default in its obligations to deliver
Securities to an Investor whose offer it has accepted, the Company shall
indemnify and hold the Placement Agent harmless against any loss, claim or
damage arising from or as a result of such default by the Company.

(e) The Securities shall be registered in such names and in such denominations
as the Placement Agent shall request by written notice delivered to the Company
at least two (2) business days prior to the Closing Date and as shall have been
agreed to by the Company pursuant to Section 1(b) hereof.

2. Representations and Warranties of the Company. The Company represents and
warrants to the Placement Agent as follows:

(a) Registration Statement. The Company and the transactions contemplated by
this Agreement meet the requirements and comply with the conditions for the use
of Form S-3 under the Securities Act. The offering of the Securities by the
Company complies with the applicable requirements of Rule 415 under the
Securities Act. The Company has complied to the Commission’s satisfaction with
all requests of the Commission for additional or supplemental information. The
Registration Statement has become effective under the Securities Act. No stop
order preventing or suspending use of the Registration Statement, any
Preliminary Prospectus or the Prospectus or the effectiveness of the
Registration Statement, has been issued by the Commission, and no proceedings
for such purpose have been instituted or, to the Company’s knowledge, are
contemplated or threatened by the Commission.

(b) Compliance with Registration Requirements. Each part of the Registration
Statement or any post-effective amendment thereto, at the time such part became
effective (including each deemed effective date with respect to the Placement
Agent pursuant to Rule 430A or Rule 430B under the Securities Act) and as of the
Closing Date, complied and will comply, in all material respects, with the
requirements of the Securities Act and did not and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading. The
Prospectus, at the time of filing or the time of first use within the meaning of
the Securities Act and as of the Closing Date, complied and will comply, in all
material respects, with the requirements of the Securities Act and did not and
will not contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, that the
Company makes no representations or warranty in this paragraph with respect to
any Placement Agent Information (as defined in Section 7).

(c) Disclosure Package. As of the Time of Sale (as defined below) and as of the
Closing Date, neither (A) any Issuer General Free Writing Prospectus(es) (as
defined below) issued at or prior to the Time of Sale, the Statutory Prospectus
(as defined below) and the information included on Exhibit E hereto (which
information the Placement Agent hereby agrees to convey orally to prospective
purchasers at or prior to confirming sales of the Securities in the offering),
all considered together (collectively, the “Disclosure Package”), nor (B) any
individual Issuer Limited-Use Free Writing Prospectus (as defined below), when
considered together with the Disclosure Package, included or will include any
untrue statement of a material fact or omitted or will omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made,

 

- 3 -



--------------------------------------------------------------------------------

not misleading; provided, that the Company makes no representations or warranty
in this paragraph with respect to any Placement Agent Information (as defined in
Section 7). No statement of material fact included in the Prospectus has been
omitted from the Disclosure Package and no statement of material fact included
in the Disclosure Package that is required to be included in the Prospectus has
been omitted therefrom. As used in this paragraph and elsewhere in this
Agreement:

(1) “Time of Sale” with respect to any Investor, means 10:00 a.m. Eastern time
on the Business Day immediately following the date of this Agreement.

(2) “Statutory Prospectus” as of any time means the Prospectus (including any
Preliminary Prospectus), as amended or supplemented immediately prior to the
Time of Sale, including any document incorporated by reference therein.

(3) “Issuer Free Writing Prospectus” means any “issuer free writing prospectus,”
as defined in Rule 433 under the Securities Act (“Rule 433”), relating to the
Securities in the form filed or required to be filed with the Commission or, if
not required to be filed, in the form retained in the Company’s records pursuant
to Rule 433(g) under the Securities Act.

(4) “Issuer General Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is intended for general distribution to prospective investors as
identified on Schedule I hereto, and does not include a “bona fide electronic
road show” as defined in Rule 433.

(5) “Issuer Limited-Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not an Issuer General Free Writing Prospectus, including any
“bona fide electronic road show” as defined in Rule 433, that is made available
without restriction pursuant to Rule 433(d)(8)(ii), even though not required to
be filed with the Commission.

(d) Conflict with Registration Statement. Each Issuer Free Writing Prospectus,
as of its issue date and at all subsequent times through the completion of the
offering and sale of the Securities or until any earlier date that the Company
notified or notifies the Placement Agent, did not, does not and will not include
any information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement, any Statutory Prospectus or the
Prospectus including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof that has not been superseded
or modified; provided, that the Company makes no representations or warranty in
this paragraph with respect to any Placement Agent Information.

(e) Distributed Materials. The Company has not, directly or indirectly,
distributed and will not distribute any prospectus or other offering material in
connection with the offering and sale of the Securities other than any
Preliminary Prospectus, the Disclosure Package or the Prospectus, and other
materials, if any, permitted under the Securities Act to be distributed and
consistent with Section 3(d) below. The Company will file with the Commission
all Issuer Free Writing Prospectuses required to be filed in the time required
under Rule 433(d) under the Securities Act. The Company has satisfied or will
satisfy the conditions in Rule 433 under the Securities Act to avoid a
requirement to file with the Commission any electronic road show in connection
with the offering of the Securities. The parties hereto agree and understand
that the content of any and all “road shows” related to the offering of the
Securities contemplated hereby is solely the property of the Company.

(f) Not an Ineligible Issuer. (1) At the time of filing the Registration
Statement and (2) at the date hereof, the Company was not and is not an
“ineligible issuer,” as defined in Rule 405 under the Securities Act, without
taking account of any determination by the Commission pursuant to Rule 405 that
it is not necessary that the Company be considered an ineligible issuer,
including, without limitation, for purposes of Rules 164 and 433 under the
Securities Act with respect to the offering of the Securities as contemplated by
the Prospectus.

(g) Incorporated Documents. The documents incorporated by reference in the
Disclosure Package and in the Prospectus, when they became effective or were
filed with the Commission, as the case may be, conformed in all material
respects to the requirements of the Securities Act or the Exchange Act, as
applicable, and were filed on a timely basis with the Commission and none of
such documents contained an untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

 

- 4 -



--------------------------------------------------------------------------------

(h) Due Incorporation. The Company has been duly incorporated and is validly
existing as a corporation in good standing under the laws of the State of
Delaware, with the corporate power and authority to own its properties and to
conduct its business as currently being carried on and as described in the
Registration Statement, the Disclosure Package and the Prospectus. The Company
is duly authorized to transact business as a foreign corporation and validly
exists under the laws of Washington and each other jurisdiction in which its
ownership or leasing of property or the conduct of its business requires such
qualification, except where the failure to be so qualified and in good standing
would not, individually or in the aggregate, result in any material adverse
effect upon, or material adverse change in, the general affairs, business,
operations, properties, financial condition, or results of operations or
prospects of the Company taken as a whole (a “Material Adverse Effect”).

(i) Subsidiaries. The Company has no significant subsidiaries (as such term is
defined in Rule 1-02(w) of Regulation S-X promulgated by the Commission) and
does not own any beneficial interest, directly or indirectly, in any
corporation, partnership, joint venture or other business entity.

(j) Capitalization. All of the issued and outstanding shares of capital stock of
the Company, including the outstanding shares of Common Stock, have been duly
authorized and validly issued and are fully paid and nonassessable, have been
issued in compliance with all federal and state securities laws, were not issued
in violation of any preemptive right or other rights to subscribe for or to
purchase or acquire any securities of the Company that have not been waived in
writing.

(k) The Securities. The Shares have been duly and validly authorized by the
Company and, when issued, delivered and paid for in accordance with the terms of
this Agreement and the Subscription Agreements, will have been duly and validly
issued and will be fully paid and nonassessable and will not be subject to any
statutory or contractual preemptive rights or other rights to subscribe for or
to purchase or acquire any shares of Common Stock of the Company which have not
been waived or complied with. The Warrants conform, or when issued will conform,
to the description thereof contained in the Disclosure Package and the
Prospectus and have been duly and validly authorized by the Company and upon
delivery to the Investors at the Closing Date will be valid and binding
obligations of the Company, enforceable in accordance with their terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights and remedies of creditors
generally or subject to general principles of equity. The Warrant Shares
initially issuable upon exercise of the Warrants have been duly and validly
authorized and reserved for issuance by the Company and when issued, delivered
and paid for in accordance with the terms thereof, will have been duly and
validly issued and will be fully paid and non-assessable and will not be subject
to any statutory or contractual preemptive rights or other rights to subscribe
for or to purchase or acquire any shares of Common Stock of the Company which
have not been waived or complied with.

(l) No Registration Rights. Neither the filing of the Registration Statement nor
the offering or sale of the Securities as contemplated by this Agreement gives
rise to any rights, other than those which have been duly waived or satisfied,
for or relating to the registration of any shares of Common Stock or other
securities of the Company which have not been duly waived or complied with.

(m) Description of Capital Stock. The capital stock of the Company, including
the Securities, conforms as to legal matters to the description thereof, if any,
contained or incorporated by reference in the Registration Statement, the
Disclosure Package and the Prospectus, and the Company had authorized and
outstanding capital stock as set forth or incorporated by reference in the
Prospectus as of the date thereof. The certificates for the Securities are in
due and proper form and the holders of the Securities will not be subject to
personal liability by reason of being such holders.

(n) Due Authorization and Enforceability. This Agreement and each Subscription
Agreement has been duly authorized, executed and delivered by the Company, and
constitutes a valid, legal and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as rights to indemnity
hereunder may be limited by federal or state securities laws and except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting the rights of creditors generally and
subject to general principles of equity.

 

- 5 -



--------------------------------------------------------------------------------

(o) No Violation. The Company is not in breach or violation of or in default
(nor has any event occurred which with notice, lapse of time or both would
result in any breach or violation of, or constitute a default) (i) under the
provisions of its certificate of incorporation or bylaws or (ii) in the
performance or observance of any term, covenant, obligation, agreement or
condition contained in any indenture, mortgage, deed of trust, bank loan or
credit agreement or other evidence of indebtedness, or any license, lease,
contract or other agreement or instrument to which the Company is a party or by
which any of its properties may be bound or affected, or (iii) in the
performance or observance of any statute, law, rule, regulation, ordinance,
judgment, order or decree of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company or any of its properties, as applicable (including, without limitation,
those administered by the Food and Drug Administration of the U.S. Department of
Health and Human Services (the “FDA”) or by any foreign, federal, state or local
governmental or regulatory authority performing functions similar to those
performed by the FDA), except, with respect to clauses (ii) and (iii) above, to
the extent any such contravention has been duly waived or would not result in a
Material Adverse Effect.

(p) No Conflict. The execution, delivery and performance by the Company of this
Agreement, each Subscription Agreement and the Escrow Agreement and the
consummation of the transactions herein contemplated, including the issuance and
sale by the Company of the Securities and the issuance of the Warrant Shares
upon due exercise of the Warrants in accordance with their terms will not
conflict with or result in a breach or violation of, or constitute a default
under (nor constitute any event which with notice, lapse of time or both would
result in any breach or violation of or constitute a default under) (i) the
provisions of the certificate of incorporation or by-laws of the Company,
(ii) any material indenture, mortgage, deed of trust, bank loan or credit
agreement or other evidence of indebtedness, or any license, lease, contract or
other agreement or instrument to which the Company is a party or by which it or
any of its properties may be bound or affected, except for such conflicts,
breaches or violations that will not, individually or in the aggregate, result
in a Material Adverse Effect, or (iii) any material federal, state, local or
foreign law, regulation or rule or any decree, judgment or order applicable to
the Company.

(q) No Consents Required. No approval, authorization, consent or order of or
filing with any federal, state, local or foreign governmental or regulatory
commission, board, body, authority or agency, or of or with any self-regulatory
organization or other non-governmental regulatory authority (including, without
limitation, the American Stock Exchange (the “AmEx”)), or approval of the
stockholders of the Company is required in connection with the issuance and sale
of the Securities or the consummation by the Company of the transactions
contemplated hereby other than (i) as may be required under the Securities Act,
(ii) any necessary qualification of the Securities under the securities or blue
sky laws of the various jurisdictions in which the Securities are being offered
by the Placement Agent and (iii) under the rules and regulations of the
Financial Industry Regulatory Authority (“FINRA”). The Company has full power
and authority to enter into this Agreement and each Subscription Agreement and
to authorize, issue and sell the Securities as contemplated by this Agreement
and each Subscription Agreement.

(r) Absence of Material Changes. Subsequent to the respective dates as of which
information is given in the Disclosure Package, except as disclosed in any
documents the Company files with or furnishes to the Commission under the
Exchange Act after such date and prior to the termination of the offering of the
Securities, (i) the Company has not incurred any material liability or
obligation, direct or contingent, or entered into any material transaction not
in the ordinary course of business; (ii) the Company has not purchased any of
the Company’s outstanding capital stock, or declared, paid or otherwise made any
dividend or distribution of any kind on the Company’s capital stock; and
(iii) there has not been any change in the capital stock (other than a change in
the number of outstanding shares of Common Stock due to the issuance of shares
upon the exercise of outstanding options or warrants or the conversion of
convertible indebtedness), or material change in the short-term debt or
long-term debt of the Company (other than upon conversion of convertible
indebtedness) or any issue of options, warrants, convertible securities or other
rights to purchase the capital stock (other than grants of stock options under
the Company’s stock option plans existing on the date hereof) of the Company, or
any Material Adverse Effect.

(s) Permits. The Company possesses all necessary licenses, authorizations,
consents and approvals and has made all necessary filings required under any
federal, state, local or foreign law, regulation or rule (including, without
limitation, those from

 

- 6 -



--------------------------------------------------------------------------------

the FDA, and any other foreign, federal, state or local government or regulatory
authorities performing functions similar to those performed by the FDA), in
order to conduct its business as currently conducted. The Company is not in
violation of, or in default under, or has received notice of any proceedings
relating to revocation or modification of, any such license, authorization,
consent or approval except where such violation, default or proceedings would
not, individually or in the aggregate, have a Material Adverse Effect. The
Company is in compliance in all material respects with all applicable federal,
state, local and foreign laws, regulations, orders or decrees, except where the
failure to be in compliance would not have a Material Adverse Effect.

(t) Legal Proceedings. There are no legal or governmental proceedings pending
or, to the Company’s knowledge, threatened or contemplated to which the Company
is or would be a party or of which any of its properties is or would be subject
at law or in equity, before or by any federal, state, local or foreign
governmental or regulatory commission, board, body, authority or agency, or
before or by any self-regulatory organization or other non-governmental
regulatory authority (including, without limitation, the AmEx), except (i) as
described in the Registration Statement, the Prospectus, and the Disclosure
Package, (ii) any such proceeding, which, if resolved adversely to the Company,
would not result in a judgment, decree or order having, individually or in the
aggregate, a Material Adverse Effect or (iii) any such proceeding that would not
prevent or materially and adversely affect the ability of the Company to
consummate the transactions contemplated hereby. The Disclosure Package contains
in all material respects the same description of the foregoing matters contained
in the Prospectus.

(u) Statutes; Contracts. There are no statutes or regulations applicable to the
Company or contracts or other documents of the Company which are required to be
described in the Registration Statement, the Disclosure Package or the
Prospectus or filed as exhibits to the Registration Statement by the Securities
Act, which have not been so described or filed.

(v) Independent Accountants. Grant Thornton LLP, who has certified certain of
the financial statements of the Company, is (i) an independent public accounting
firm within the meaning of the Securities Act, (ii) a registered public
accounting firm (as defined in Section 2(a)(12) of the Sarbanes-Oxley Act of
2002 (the “Sarbanes-Oxley Act”)), and (iii) not in violation of the auditor
independence requirements of the Sarbanes-Oxley Act.

(w) Financial Statements. The financial statements of the Company, together with
the related schedules and notes thereto, set forth or incorporated by reference
in the Registration Statement, the Disclosure Package and the Prospectus, comply
in all material respects with the applicable requirements of the Securities Act
and the Exchange Act, as applicable, and present fairly in all material respects
(i) the financial condition of the Company, taken as a whole, as of the dates
indicated and (ii) the consolidated results of operations, stockholders’ equity
and changes in cash flows of the Company, taken as a whole, for the periods
therein specified; and such financial statements and related schedules and notes
thereto have been prepared in conformity with United States generally accepted
accounting principles, consistently applied throughout the periods involved
(except as otherwise stated therein and subject, in the case of unaudited
financial statements, to the absence of footnotes and normal year-end
adjustments). There are no other financial statements (historical or pro forma)
that are required to be included in the Registration Statement, the Disclosure
Package and the Prospectus; and the Company does not have any material
liabilities or obligations, direct or contingent (including any off-balance
sheet obligations), not disclosed in the Registration Statement, the Disclosure
Package and the Prospectus; and all disclosures contained in the Registration
Statement, the Disclosure Package and the Prospectus regarding “non-GAAP
financial measures” (as such term is defined by the rules and regulations of the
Commission) comply with Regulation G of the Exchange Act and Item 10(e) of
Regulation S-K promulgated by the Commission, to the extent applicable, and
present fairly the information shown therein and the Company’s basis for using
such measures.

(x) No Material Adverse Change. There has not been any material adverse change
in the business, properties, management, financial condition or results of
operations of the Company taken as a whole, from that set forth in the
Disclosure Package (exclusive of any amendments or supplements thereto
subsequent to the date of this Agreement).

(y) Not an Investment Company. The Company is not, nor after giving effect to
the offering and sale of the Securities and the application of the proceeds
thereof as described in the Prospectus, will be required to register as an
“investment company” as defined in the Investment Company Act of 1940, as
amended (the “Investment Company Act”).

 

- 7 -



--------------------------------------------------------------------------------

(z) Good Title to Property. The Company has good and valid title to all property
(whether real or personal) described in the Registration Statement, the
Disclosure Package and the Prospectus as being owned by it, in each case free
and clear of all liens, claims, security interests, other encumbrances or
defects, except such as are described in the Registration Statement, the
Disclosure Package and the Prospectus and those that would not, individually or
in the aggregate, materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company. All of the property described in the Registration Statement, the
Disclosure Package and the Prospectus as being held under lease by the Company
is held thereby under valid, subsisting and enforceable leases, without any
liens, restrictions, encumbrances or claims, except those that, individually or
in the aggregate, are not material and do not materially interfere with the use
made and proposed to be made of such property by the Company.

(aa) Intellectual Property Rights. The Company owns, or has obtained valid and
enforceable licenses for, or other rights to use, the inventions, patent
applications, patents, trademarks (both registered and unregistered),
tradenames, copyrights, trade secrets and other proprietary information
described in the Registration Statement, the Disclosure Package and the
Prospectus as being owned or licensed by it or which are necessary for the
conduct of all or any material part of its business, except where the failure to
own, license or have such rights would not, individually or in the aggregate,
result in a Material Adverse Effect (collectively, “Intellectual Property”);
except as described in the Registration Statement, the Disclosure Package and
the Prospectus (i) to the Company’s knowledge, there are no third parties who
have or will be able to establish rights to any Intellectual Property, except
for the ownership rights of the owners of the Intellectual Property which is
licensed to the Company; (ii) to the Company’s knowledge, there is no
infringement by third parties of any Intellectual Property; (iii) there is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by others challenging the Company’s rights in or to, or the validity,
enforceability, or scope of, any Intellectual Property owned by or licensed to
the Company, and the Company is unaware of any facts that could form a
reasonable basis for any such claim; (iv) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others that
the Company infringes or otherwise violates any patent, trademark, copyright,
trade secret or other proprietary rights of others, and the Company is unaware
of any facts which could form a reasonable basis for any such claim; (v) to the
Company’s knowledge, there is no material patent or patent application that
contains claims that interfere with the issued or pending claims of any of the
Intellectual Property; and (vi) to the Company’s knowledge, there is no prior
art that may render any material patent owned by the Company invalid, nor is
there any prior art known to the Company that may render any material patent
application owned by the Company unpatentable.

(bb) Taxes. The Company has timely filed all material federal, state, local and
foreign income and franchise tax returns (or timely filed applicable extensions
therefor) that have been required to be filed and is not in default in the
payment of any material amount of taxes which were payable pursuant to said
returns or any assessments with respect thereto, other than any which the
Company is contesting in good faith and for which adequate reserves have been
provided and reflected in the Company’s financial statements included or
incorporated by reference in the Registration Statement, the Disclosure Package
and the Prospectus. The Company has no tax deficiency that has been or, to the
knowledge of the Company, might be asserted or threatened against it that would
result in a Material Adverse Effect.

(cc) Insurance. The Company maintains insurance in such amounts and covering
such risks as is adequate for the conduct of its business and the value of its
properties and as is customary for companies engaged in similar businesses in
similar industries. All such insurance is fully in force on the date hereof and
will be fully in force as of the Closing Date. The Company has no reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.

(dd) Accounting Controls. The Company maintains a system of internal accounting
controls sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

- 8 -



--------------------------------------------------------------------------------

(ee) Disclosure Controls. The Company has established, maintains and evaluates
“disclosure controls and procedures” (as such term is defined in Rule 13a-15(e)
and 15d-15(e) under the Exchange Act), which (i) are designed to ensure that
material information relating to the Company is made known to the Company’s
principal executive officer and its principal financial officer by others within
those entities, particularly during the periods in which the periodic reports
required under the Exchange Act are being prepared, (ii) have been evaluated for
effectiveness as of the end of the last fiscal period covered by the
Registration Statement; and (iii) such disclosure controls and procedures are
effective to perform the functions for which they were established. Except as
described in the Registration Statement, there are no significant deficiencies
or material weaknesses in the design or operation of internal controls which
could adversely affect the Company’s ability to record, process, summarize, and
report financial data to management and the Board of Directors. The Company is
not aware of any fraud, whether or not material, that involves management or
other employees who have a role in the Company’s internal controls; and since
the date of the most recent evaluation of such disclosure controls and
procedures, there have been no significant changes in internal controls or in
other factors that could significantly affect internal controls, including any
corrective actions with regard to significant deficiencies and material
weaknesses.

(ff) Corrupt Practices. Neither the Company nor, to the Company’s knowledge, any
other person associated with or acting on behalf of the Company, including
without limitation any director, officer, agent, representative or employee of
the Company has, directly or indirectly, while acting on behalf of the Company
(i) used any corporate funds for unlawful contributions, gifts, entertainment or
other unlawful expenses relating to political activity, (ii) made any unlawful
payment to foreign or domestic government officials or employees or to foreign
or domestic political parties or campaigns from corporate funds, (iii) violated
any provision of the Foreign Corrupt Practices Act of 1977, as amended, or
(iv) made any other unlawful payment that would result in a Material Adverse
Effect.

(gg) No Price Stabilization. Neither the Company nor, to the Company’s
knowledge, any of its officers, directors, affiliates or controlling persons has
taken or will take, directly or indirectly, any action designed to cause or
result in, or which has constituted or which might reasonably be expected to,
constitute the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Securities.

(hh) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company on the one hand and the directors, officers,
stockholders, customers or suppliers of the Company on the other hand which is
required to be described in the Registration Statement, the Disclosure Package
and the Prospectus, which has not been so described.

(ii) Sarbanes-Oxley Act. The Company and, to its knowledge after due inquiry,
all of the Company’s directors and officers, in their capacities as such, are in
compliance in all material respects with all applicable effective provisions of
the Sarbanes-Oxley Act and any related rules and regulations promulgated by the
Commission.

(jj) Brokers Fees. Except for a $112,509 fee payable to Taglich Brothers, Inc.
for services as financial advisor to the Company, which fee shall be payable out
of the Placement Fee, the Company is not a party to any contract, agreement or
understanding with any person (other than this Agreement) that would give rise
to a valid claim against the Company or the Placement Agent for a brokerage
commission, finder’s fee or other like payment in connection with the offering
and sale of the Securities.

(kk) Exchange Act Requirements. The Company has filed in a timely manner all
reports required to be filed pursuant to Sections 13(a), 13(e), 14 and 15(d) of
the Exchange Act during the preceding 12 months (except to the extent that
Section 15(d) requires reports to be filed pursuant to Sections 13(d) and 13(g)
of the Exchange Act, which shall be governed by the next clause of this
sentence); and the Company has filed in a timely manner all reports required to
be filed pursuant to Sections 13(d) and 13(g) of the Exchange Act since
January 1, 2004.

(ll) FINRA Affiliations. To the Company’s knowledge, there are no affiliations
or associations between (i) any member of FINRA and (ii) the Company or any of
the Company’s officers, directors or 5% or greater security holders, except as
set forth in the Registration Statement, the Disclosure Package and the
Prospectus.

 

- 9 -



--------------------------------------------------------------------------------

(mm) Compliance with Environmental Laws. The Company (i) is in compliance with
any and all applicable foreign, federal, state and local laws, orders, rules,
regulations, directives, decrees and judgments relating to the protection of
human health and safety, the environment or hazardous or toxic substances or
wastes, pollutants or contaminants (“Environmental Laws”), (ii) has received all
permits, licenses or other approvals required of it under applicable
Environmental Laws to conduct its business and (iii) is in compliance with all
terms and conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, individually or in the
aggregate, result in a Material Adverse Effect. There are no costs or
liabilities associated with Environmental Laws (including, without limitation,
any capital or operating expenditures required for clean-up, closure of
properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties) which could, individually or in the aggregate,
result in a Material Adverse Effect.

(nn) No Labor Disputes. Except for matters that could not, individually or in
the aggregate, result in a Material Adverse Effect (i) there is (A) no unfair
labor practice complaint pending or, to the Company’s knowledge after due
inquiry, threatened against the Company before the National Labor Relations
Board, and no grievance or arbitration proceeding arising out of or under
collective bargaining agreements is pending or threatened, (B) no strike, labor
dispute, slowdown or stoppage pending or, to the Company’s knowledge after due
inquiry, threatened against the Company and (C) no union representation dispute
currently existing concerning the employees of the Company, and (ii) to the
Company’s knowledge (A) no union organizing activities are currently taking
place concerning the employees of the Company and (B) there has been no
violation of any federal, state, local or foreign law relating to discrimination
in the hiring, promotion or pay of employees or any applicable wage or hour laws
concerning the employees of the Company.

(oo) ERISA. The Company is in compliance in all material respects with all
presently applicable provisions of the Employee Retirement Income Security Act
of 1974, as amended, including the regulations and published interpretations
thereunder (“ERISA”); no “reportable event” (as defined in ERISA) has occurred
with respect to any “pension plan” (as defined in ERISA) for which the Company
would have any liability; the Company has not incurred and does not expect to
incur liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan” or (ii) Sections 412 or 4971 of the Internal
Revenue Code of 1986, as amended, including the regulations and published
interpretations thereunder (the “Code”); and each “pension plan” for which the
Company would have any liability that is intended to be qualified under
Section 401(a) of the Code is so qualified in all material respects and nothing
has occurred, whether by action or by failure to act, which would cause the loss
of such qualification.

(pp) AmEx; Exchange Act Registration. The Common Stock is registered pursuant to
Section 12(b) of the Exchange Act and is listed on the AmEx, and the Company has
taken no action designed to, or likely to have the effect of, termination the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from the AmEx, nor has the Company received any notification that the
Commission or FINRA is contemplating terminating such registration or listing.
The Company has complied in all material respects with the applicable
requirements of the AmEx for maintenance of listing of the Common Stock thereon.

(qq) Statistical or Market-Related Data. Any statistical, industry-related and
market-related data included or incorporated by reference in the Registration
Statement, the Disclosure Package and the Prospectus, are based on or derived
from sources that the Company reasonably and in good faith believes to be
reliable and accurate, and such data agree with the sources from which they are
derived.

(rr) Clinical Studies. The clinical, pre-clinical and other studies and tests
conducted by or on behalf of or sponsored by the Company or in which the Company
or its products or product candidates have participated that are described in
the Registration Statement, the Disclosure Package and the Prospectus were and,
if still pending, are being conducted in accordance in all material respects
with all statutes, laws, rules and regulations, as applicable (including,
without limitation, those administered by the FDA or by any foreign, federal,
state or local governmental or regulatory authority performing functions similar
to those performed by the

 

- 10 -



--------------------------------------------------------------------------------

FDA) and with standard medical and scientific research procedures. The
descriptions in the Registration Statement, the Disclosure Package and the
Prospectus of the results of such studies and tests are accurate and complete in
all material respects and fairly present the published data derived from such
studies and tests. The Company has not received any notices or other
correspondence from the FDA or any other foreign, federal, state or local
governmental or regulatory authority performing functions similar to those
performed by the FDA with respect to any ongoing clinical or pre-clinical
studies or tests requiring the termination, suspension or material modification
of such studies or tests, which termination, suspension or material modification
could reasonably be expected to result in a Material Adverse Effect. The Company
is in compliance with all applicable federal, state, local and foreign laws,
regulations, orders and decrees governing its business as prescribed by the FDA,
or any other federal, state or foreign agencies or bodies, including those
bodies and agencies engaged in the regulation of pharmaceuticals or biohazardous
substances or materials, except where noncompliance could not, singly or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

Any certificate signed by any officer of the Company and delivered to the
Placement Agent or to counsel for the Placement Agent in connection with the
offering of the Securities shall be deemed a representation and warranty by the
Company to the Placement Agent as to the matters covered thereby.

3. Covenants. The Company covenants and agrees with the Placement Agent as
follows:

(a) Reporting Obligations; Exchange Act Compliance. The Company will (i) file
the Preliminary Prospectus and the Prospectus with the Commission within the
time periods specified by Rule 424(b) and Rules 430A, 430B and 430C, as
applicable, under the Securities Act, (ii) timely file any Issuer Free Writing
Prospectus to the extent required by Rule 433 under the Securities Act, if
applicable, (iii) file timely all reports and any definitive proxy or
information statements required to be filed by the Company with the Commission
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to
the date of the Prospectus and during such period as the Prospectus would be
required by law to be delivered (whether physically or through compliance with
Rule 172 under the Securities Act or any similar rule) (the “Prospectus Delivery
Period”), and (iv) furnish copies of each Issuer Free Writing Prospectus, if
any, (to the extent not previously delivered) to the Placement Agent prior to
11:00 a.m. Eastern time, on the second business day next succeeding the date of
this Agreement in such quantities as the Placement Agent shall reasonably
request.

(b) Abbreviated Registration Statement. If the Company elects to rely upon Rule
462(b) under the Securities Act, the Company shall file a registration statement
under Rule 462(b) with the Commission in compliance with Rule 462(b) by 8:00
a.m., Eastern time, on the business day next succeeding the date of this
Agreement, and the Company shall at the time of filing either pay to the
Commission the filing fee for such Rule 462(b) registration statement or give
irrevocable instructions for the payment of such fee pursuant to the Rules and
Regulations.

(c) Amendments or Supplements. The Company will not, during the Prospectus
Delivery Period in connection with the offering contemplated by this Agreement,
file any amendment or supplement to the Registration Statement or the Prospectus
unless a copy thereof shall first have been submitted to the Placement Agent
within a reasonable period of time prior to the filing thereof and the Placement
Agent shall not have reasonably objected thereto in good faith.

(d) Free Writing Prospectuses; Final Term Sheet. The Company will (i) not make
any offer relating to the Securities that would constitute an “issuer free
writing prospectus” (as defined in Rule 433) or that would otherwise constitute
a “free writing prospectus” (as defined in Rule 405 under the Securities Act)
required to be filed by the Company with the Commission under Rule 433 under the
Securities Act unless the Placement Agent approves its use in writing prior to
first use (each, a “Permitted Free Writing Prospectus”); provided that the prior
written consent of the Placement Agent shall be deemed to have been given in
respect of the Issuer General Free Writing Prospectus(es) included in Schedule I
hereto, (ii) treat each Permitted Free Writing Prospectus as an Issuer Free
Writing Prospectus, (iii) comply with the requirements of Rules 164 and 433
under the Securities Act applicable to any Issuer Free Writing Prospectus,
including the requirements relating to timely filing with the Commission,
legending and record keeping and (iv) not take any action that would result in
the Placement Agent or the Company being required to file with the Commission
pursuant to Rule 433(d) under the Securities Act a free writing prospectus
prepared by or on behalf of the Placement Agent that the Placement Agent
otherwise would not have been required to file thereunder. The Company will
satisfy the conditions in Rule 433 under the Securities Act to avoid a
requirement to file with the Commission any electronic road show.

 

- 11 -



--------------------------------------------------------------------------------

(e) Notice to Placement Agent. The Company will notify the Placement Agent
promptly and will, if requested, confirm such notification in writing, during
the Prospectus Delivery Period: (i) of the receipt of any comments of, or
requests for additional information from, the Commission; (ii) of the time and
date of any filing of any post-effective amendment to the Registration Statement
or any amendment or supplement to the Disclosure Package or the Prospectus;
(iii) of the time and date when any post-effective amendment to the Registration
Statement becomes effective; (iv) of the issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement, or any
post-effective amendment thereto or any order preventing or suspending the use
of any Preliminary Prospectus, the Disclosure Package, the Prospectus or any
Issuer Free Writing Prospectus, or the initiation of any proceedings for that
purpose or the threat thereof; (v) of receipt by the Company of any notification
with respect to any suspension or the approval of the Shares and Warrant Shares
from any securities exchange upon which the Shares are listed for trading or
included or designated for quotation, or the initiation or threatening of any
proceeding for such purpose. The Company will use its best efforts to prevent
the issuance or invocation of any such stop order or suspension by the
Commission and, if any such stop order or suspension is so issued or invoked, to
obtain as soon as possible the withdrawal or removal thereof.

(f) Filing of Amendments or Supplements. If, during the Prospectus Delivery
Period, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Prospectus (or, if the Prospectus is not
yet available to prospective purchasers, the Disclosure Package) in order to
make the statements therein, in the light of the circumstances when the
Prospectus (or, if the Prospectus is not yet available to prospective
purchasers, the Disclosure Package) is delivered to an Investor, not misleading,
or if, in the opinion of counsel for the Placement Agent, it is necessary to
amend or supplement the Prospectus (or, if the Prospectus is not yet available
to prospective purchasers, the Disclosure Package) to comply with applicable
law, forthwith to prepare, file with the Commission and furnish, at its own
expense, to the Placement Agent, either amendments or supplements to the
Prospectus (or, if the Prospectus is not yet available to prospective
purchasers, the Disclosure Package) so that the statements in the Prospectus
(or, if the Prospectus is not yet available to prospective purchasers, the
Disclosure Package) as so amended or supplemented will not, in the light of the
circumstances when the Prospectus (or, if the Prospectus is not yet available to
prospective purchasers, the Disclosure Package) is delivered to an Investor, be
misleading or so that the Prospectus (or, if the Prospectus is not yet available
to prospective purchasers, the Disclosure Package), as amended or supplemented,
will comply with applicable law. If at any time following issuance of an Issuer
Free Writing Prospectus there occurred or occurs an event or development as a
result of which such Issuer Free Writing Prospectus conflicted or would conflict
with the information contained in the Registration Statement relating to the
Securities or included or would include an untrue statement of a material fact
or omitted or would omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances prevailing at that
subsequent time, not misleading, the Company promptly will notify the Placement
Agent and will promptly amend or supplement, at its own expense, such Issuer
Free Writing Prospectus to eliminate or correct such conflict, untrue statement
or omission.

(g) Delivery of Copies. The Company will deliver promptly to the Placement Agent
and its counsel such number of the following documents as the Placement Agent
shall reasonably request: (i) conformed copies of the Registration Statement as
originally filed with the Commission and each amendment thereto (in each case,
excluding exhibits); (ii) copies of any Preliminary Prospectus or Issuer Free
Writing Prospectus; (iii) during the Prospectus Delivery Period, copies of the
Prospectus (or any amendments or supplements thereto); (iv) any document
incorporated by reference in the Prospectus (other than any such document that
is filed with the Commission electronically via EDGAR or any successor system);
and (v) all correspondence to and from, and all documents issued to and by, the
Commission in connection with the registration of the Securities under the
Securities Act.

(h) Blue Sky Laws. The Company will promptly take from time to time such actions
as the Placement Agent may reasonably request to qualify the Securities for
offering and sale under the state securities, or blue sky, laws of such states
or other jurisdictions as the Placement Agent may reasonably request and to
maintain such qualifications in effect so long as the Placement Agent may
request for the distribution of the Securities, provided, that in no event shall
the Company be obligated to qualify as a foreign corporation in any jurisdiction
in which it is not so qualified or to file a general consent to service of
process in any

 

- 12 -



--------------------------------------------------------------------------------

jurisdiction or subject itself to taxation as doing business in any
jurisdiction. The Company will advise the Placement Agent promptly of the
suspension of the qualification or registration of (or any exemption relating
to) the Securities for offering, sale or trading in any jurisdiction or any
initiation or threat of any proceeding for any such purpose, and in the event of
the issuance of any order suspending such qualification, registration or
exemption, the Company shall use its best efforts to obtain the withdrawal
thereof at the earliest possible moment.

(i) Earnings Statement. As soon as practicable, but in any event not later than
15 months after the end of the Company’s current fiscal quarter, the Company
will make generally available to holders of its securities and deliver to the
Placement Agent, an earnings statement of the Company (which need not be
audited) that will satisfy the provisions of Section 11(a) and Rule 158 of the
Securities Act.

(j) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities in the manner set forth in the Disclosure Package and the
Prospectus under the heading “Use of Proceeds.”

(k) Lock-Up Agreements. The Company will cause each of its executive officers
and directors to furnish to the Placement Agent, on the date hereof, a signed
letter, substantially in the form of Exhibit B hereto (the “Lock-Up Agreement”).
The Company will enforce the terms of each Lock-Up Agreement and issue stop
transfer instructions to the transfer agent for the Common Stock with respect to
any transaction or contemplated transaction that would constitute a breach or
default under the applicable Lock-Up Agreement.

(l) Public Communications. Prior to the Closing Date, the Company will not issue
any press release or other communication, directly or indirectly, or hold any
press conference with respect to the Company, its condition, financial or
otherwise, or the earnings, business, operations or prospects of the Company, or
the offering of the Securities, without the prior written consent of the
Placement Agent, unless in the reasonable judgment of the Company and its
counsel, and after notification to the Placement Agent, such press release or
communication is required by law, in which case the Company shall allow the
Placement Agent reasonable time to review and comment on such release or other
communication in advance of such issuance.

(m) Lock-Up Period. For a period of 90 days after the date of the Prospectus
(the “Lock-Up Period”), the Company will not directly or indirectly: (1) offer
to sell, hypothecate, pledge, announce the intention to sell, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase or otherwise transfer or
dispose of, directly or indirectly, or establish or increase a put equivalent
position or liquidate or decrease a call equivalent position, within the meaning
of Section 16 of the Exchange Act, with respect to, any shares of Common Stock,
any securities convertible into or exercisable or exchangeable for Common Stock;
(2) file or cause to become effective a registration statement under the
Securities Act relating to the offer and sale of any shares of Common Stock or
securities convertible into or exercisable or exchangeable for Common Stock; or
(3) enter into any swap or other agreement that transfers, in whole or in part,
any of the economic consequences of ownership of the Common Stock, whether any
such transaction described in clause (1), (2) or (3) above is to be settled by
delivery of Common Stock or such other securities, in cash or otherwise, without
the prior written consent of the Placement Agent (which consent may be withheld
in its sole discretion), other than: (i) the Securities to be sold hereunder;
(ii) the issuance of employee stock options pursuant to stock option plans
described in the Registration Statement (excluding the exhibits thereto) and the
Disclosure Package and the Prospectus; (iii) issuances of Common Stock upon the
exercise of options or warrants disclosed as outstanding in the Registration
Statement (excluding the exhibits thereto) and the Disclosure Package and the
Prospectus, or upon the conversion or exchange of convertible or exchangeable
securities outstanding as of the date of this Agreement; or (iv) the purchase or
sale of the Company’s securities pursuant to a plan, contract or instruction
that satisfies all of the requirements of Rule 10b5-1(c)(1)(i)(B) under the
Exchange Act that was in effect prior to the date hereof. Notwithstanding the
foregoing, for the purpose of allowing the Placement Agent to comply with FINRA
Rule 2711(f)(4), if (1) during the last 17 days of the Lock-Up Period, the
Company releases earnings results or publicly announces other material news or a
material event relating to the Company occurs or (2) prior to the expiration of
the Lock-Up Period, the Company announces that it will release earnings results
during the 16 day period beginning on the last day of the Lock-Up Period, then
in each case the Lock-Up Period will be extended until the expiration of the 18
day period beginning on the date of release of the earnings results or the
public announcement regarding the material news or the occurrence of the
material event, as applicable, unless the Placement Agent waives, in writing,
such extension. The Company agrees not to accelerate the vesting of any option
or warrant or the lapse of any repurchase right prior to the expiration of the
Lock-Up Period other than pursuant to contractual obligations in effect prior to
the date of this Agreement.

 

- 13 -



--------------------------------------------------------------------------------

(n) Stabilization. The Company will not take, directly or indirectly, any action
designed, or that might reasonably be expected, to cause or result in, or that
will constitute, stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of any of the Securities.

(o) Transfer Agent. The Company shall engage and maintain, at its expense, a
transfer agent and, if necessary under the jurisdiction of incorporation of the
Company, a registrar for the Shares and Warrant Shares.

(p) Listing. The Company shall use its best efforts to cause the Shares and
Warrant Shares to be listed on the AmEx and to maintain such listing.

(q) Investment Company Act. The Company shall not invest, or otherwise use the
proceeds received by the Company from its sale of the Securities in such a
manner as would require the Company to register as an investment company under
the Investment Company Act.

(r) Sarbanes-Oxley Act. The Company will comply with all effective applicable
provisions of the Sarbanes Oxley Act.

(s) Periodic Reports. The Company will timely file with the Commission such
periodic and special reports as required by the Securities Act.

(t) Reservation of Warrant Shares. The Company shall reserve and keep available
at all times a sufficient number of shares of Common Stock for the purpose of
enabling the Company to issue the Warrant Shares.

 

- 14 -



--------------------------------------------------------------------------------

4. Costs and Expenses. The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, will pay or reimburse
if paid by the Placement Agent all costs and expenses incident to the
performance of the obligations of the Company under this Agreement and incurred
in connection with the transactions contemplated hereby, including but not
limited to costs and expenses of or relating to (i) the preparation, printing,
filing, delivery and shipping of the Registration Statement, any Issuer Free
Writing Prospectus, each Preliminary Prospectus, the Disclosure Package and the
Prospectus, and any amendment or supplement to any of the foregoing and the
printing and furnishing of copies of each thereof to the Placement Agent and
dealers (including costs of mailing and shipment), (ii) the registration, issue,
sale and delivery of the Securities including any stock or transfer taxes and
stamp or similar duties payable upon the sale, issuance or delivery of the
Securities and the printing, delivery, and shipping of the certificates
representing the Securities, (iii) the registration or qualification of the
Securities for offer and sale under the securities or Blue Sky laws of such
jurisdictions designated pursuant to Section 3(h) and, if reasonably requested
by the Placement Agent, the preparation and printing and furnishing of copies of
any blue sky surveys to the Placement Agent and to dealers, (iv) the fees and
expenses of any transfer agent or registrar for the Shares and Warrant Shares,
(v) any filings required to be made by the Placement Agent or the Company with
FINRA (plus all COBRADesk fees), (vi) fees, disbursements and other charges of
counsel to the Company, (vii) listing fees, if any, for the listing or quotation
of the Shares and Warrant Shares on the AmEx, (viii) all fees and disbursements
of the Company’s auditor, including fees and disbursements incurred in preparing
and delivering the comfort letter(s) described in Section 5(j) of this
Agreement, (ix) the costs and expenses of the Company and the Placement Agent in
connection with the marketing of the offering and the sale of the Securities to
prospective investors including, but not limited to, those related to any
presentations or meetings undertaken in connection therewith including, without
limitation, expenses associated with the production of road show slides and
graphics, fees and expenses of any consultants engaged with the consent of the
Company in connection with the road show presentations, travel, lodging and
other expenses incurred by the officers of the Company and any such consultants,
and the cost of any aircraft or other transportation chartered in connection
with the road show, (x) the fees, disbursements and other charges of counsel to
the Placement Agent in an amount not to exceed $70,000 without the Company’s
consent, and (xi) fees of the Escrow Agent. It is understood, however, that
except as provided in this Section 4, Section 6 and Section 8(b), the Placement
Agent shall pay all of its own expenses, including, without limitation, the fees
and disbursements of its counsel.

5. Conditions of Placement Agent’s Obligations. The obligations of the Placement
Agent hereunder are subject to the following conditions:

(a) Filings with the Commission. The Prospectus shall have been filed with the
Commission pursuant to Rule 424(b) under the Securities Act in the manner and
within the time period so required.

(b) Abbreviated Registration Statement. If the Company has elected to rely upon
Rule 462(b), the registration statement filed under Rule 462(b) shall have
become effective under the Securities Act by 8:00 a.m., Eastern time, on the
business day next succeeding the date of this Agreement.

(c) No Stop Orders. Prior to the Closing: (i) no stop order suspending the
effectiveness of the Registration Statement shall have been issued under the
Securities Act and no proceedings initiated under Section 8(d) or 8(e) of the
Securities Act for that purpose shall be pending or threatened by the
Commission, (ii) no order suspending the qualification or registration of the
Securities under the securities or blue sky laws of any jurisdiction shall be in
effect, and (iii) any request for additional information on the part of the
Commission (to be included in the Registration Statement, the Disclosure
Package, the Prospectus or any Issuer Free Writing Prospectus or otherwise)
shall have been complied with to the satisfaction of the Placement Agent.

(d) Action Preventing Issuance. No action shall have been taken and no statute,
rule, regulation or order shall have been enacted, adopted or issued by any
governmental agency or body which would, as of the Closing Date, prevent the
issuance or sale of the Securities; and no injunction, restraining order or
order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities.

(e) Objection of the Placement Agent. No Prospectus or amendment or supplement
to the Registration Statement shall have been filed to which the Placement Agent
shall have objected in writing, which objection shall not be unreasonable. The
Placement

 

- 15 -



--------------------------------------------------------------------------------

Agent shall not have advised the Company that the Registration Statement, the
Disclosure Package or the Prospectus, or any amendment thereof or supplement
thereto, or any Issuer Free Writing Prospectus contains an untrue statement of
fact which, in its opinion, is material, or omits to state a fact which, in its
opinion, is material and is required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

(f) No Material Adverse Change. Prior to the Closing, there shall not have
occurred any change, or any development involving a prospective change, in the
condition, financial or otherwise, or in the earnings, business, operations or
prospects of the Company, taken as a whole, from that set forth in the
Disclosure Package and the Prospectus that, in the Placement Agent’s judgment,
is material and adverse and that makes it, in the Placement Agent’s judgment,
impracticable to market the Securities on the terms and in the manner
contemplated in the Disclosure Package.

(g) Representations and Warranties. Each of the representations and warranties
of the Company contained herein shall be true and correct when made and on and
as of the Closing Date, as if made on such date (except that those
representations and warranties that address matters only as of a particular date
shall remain true and correct as of such date), and all covenants and agreements
herein contained to be performed on the part of the Company and all conditions
herein contained to be fulfilled or complied with by the Company at or prior to
the Closing Date shall have been duly performed, fulfilled or complied with.

(h) Opinion of Counsel to the Company. The Placement Agent shall have received
from DLA Piper US LLP, counsel to the Company, such counsel’s written opinion,
addressed to the Placement Agent and the Investors and dated the Closing Date,
in form and substance reasonably satisfactory to the Placement Agent as is set
forth on Exhibit C attached hereto.

(i) Opinion of Counsel to the Placement Agent. The Placement Agent shall have
received from Heller Ehrman LLP, such opinion or opinions, dated the Closing
Date and addressed to the Placement Agent, covering such matters as are
customarily covered in transactions of this type.

(j) Accountant’s Comfort Letter. The Placement Agent shall have received on the
date of the Time of Sale, a letter dated the date hereof, (the “Original
Letter”), addressed to the Placement Agent and in form and substance reasonably
satisfactory to the Placement Agent and its counsel, from Grant Thornton LLP,
which letter shall cover, without limitation, the various financial disclosures,
if any, contained in the Disclosure Package and shall contain statements and
information of the type customarily included in accountants’ “comfort letters”
to underwriters, delivered according to Statement of Auditing Standards No. 72
and Statement of Auditing Standard No. 100 (or successor bulletins), with
respect to the audited and unaudited financial statements and certain financial
information contained in or incorporated by reference into the Registration
Statement, the Disclosure Package and the Prospectus. At the Closing Date, the
Placement Agent shall have received from Grant Thornton LLP a letter, dated the
Closing Date, which shall confirm, on the basis of a review in accordance with
the procedures set forth in the Original Letter, that nothing has come to their
attention during the period from the date of the Original Letter referred to in
the prior sentence to a date (specified in the letter) not more than three days
prior to the Closing Date which would require any change in the Original Letter
if it were required to be dated and delivered at the Closing Date.

(k) Officer’s Certificate. The Placement Agent shall have received on the
Closing Date a certificate, addressed to the Placement Agent and dated the
Closing Date, of the chief executive officer or chief operating officer and the
chief financial officer or chief accounting officer of the Company to the effect
that:

(i) each of the representations, warranties and agreements of the Company in
this Agreement were true and correct when originally made and are true and
correct as of the Time of Sale and as of the Closing Date; and the Company has
complied with all agreements and satisfied all the conditions on its part
required under this Agreement to be performed or satisfied at or prior to the
Closing Date;

(ii) subsequent to the respective dates as of which information is given in the
Disclosure Package, there has not been (A) a material adverse change or any
development involving a prospective material adverse change in the general
affairs, business, prospects, properties, management, financial condition or
results of operations of the Company, taken as a whole, (B) any transaction

 

- 16 -



--------------------------------------------------------------------------------

that is material to the Company, except transactions entered into in the
ordinary course of business, (C) any obligation, direct or contingent, that is
material to the Company taken as a whole, incurred by the Company, except
obligations incurred in the ordinary course of business, (D) except as disclosed
in the Disclosure Package and in the Prospectus, any change in the capital stock
(other than a change in the number of outstanding shares of Common Stock due to
the issuance of shares upon the exercise of outstanding options or warrants or
the conversion of outstanding convertible securities) or any material change in
the short term or long term indebtedness of the Company (other than as a result
of the conversion of outstanding convertible indebtedness), (E) any dividend or
distribution of any kind declared, paid or made on the capital stock of the
Company or (F) any loss or damage (whether or not insured) to the property of
the Company which has been sustained or will have been sustained which has had,
or could reasonably be expected to result in, a Material Adverse Effect.

(iii) no stop order suspending the effectiveness of the Registration Statement
or any part thereof or any amendment thereof or the qualification of the
Securities for offering or sale, nor suspending or preventing the use of the
Disclosure Package, the Prospectus or any Issuer Free Writing Prospectus shall
have been issued, and no proceedings for that purpose shall be pending or, to
such officers’ knowledge, threatened by the Commission or any state or
regulatory body; and

(iv) the signers of said certificate have reviewed the Registration Statement,
the Disclosure Package and the Prospectus, and any amendments thereof or
supplements thereto (and any documents filed under the Exchange Act and deemed
to be incorporated by reference into the Disclosure Package and the Prospectus),
and (A) (i) each part of the Registration Statement and any amendment thereof do
not and did not contain when the Registration Statement (or such amendment)
became effective, any untrue statement of a material fact or omit to state, and
did not omit to state when the Registration Statement (or such amendment) became
effective, any material fact required to be stated therein or necessary to make
the statements therein not misleading and (ii) as of the Time of Sale, neither
the Disclosure Package nor any individual Issuer Limited Use Free Writing
Prospectus, when considered together with the Disclosure Package, contained any
untrue statement of a material fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading and (iii) the Prospectus, as amended
or supplemented, does not and did not contain, as of its issue date, any untrue
statement of material fact or omit to state and did not omit to state as of such
date, a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, and (B) since the
Time of Sale, there has occurred no event required to be set forth in an
amendment or supplement to the Registration Statement, the Disclosure Package or
the Prospectus which has not been so set forth and there has been no document
required to be filed under the Exchange Act that, upon such filing, would be
deemed to be incorporated by reference into the Disclosure Package and into the
Prospectus that has not been so filed.

(l) Secretary’s Certificate. On the Closing Date, the Company shall have
furnished to the Placement Agent a Secretary’s Certificate of the Company
attaching and certifying as to the certificate of incorporation and by-laws of
the Company and the resolutions of the Board of Directors of the Company
authorizing this Agreement and the transactions contemplated hereby.

(m) The AmEx. The Shares and Warrant Shares shall have been listed and
authorized for trading on the AmEx.

(n) Other Filings with the Commission. The Company shall have prepared a Current
Report on Form 8-K with respect to the transactions contemplated hereby, to be
filed within the time period required thereby, including as an exhibit thereto
this Agreement and any other documents relating to this Agreement that are
required to be filed therewith.

(o) No FINRA Objection. FINRA shall not have raised any objection with respect
to the fairness and reasonableness of the placement agency terms and
arrangements relating to the issuance and sale of the Securities.

(p) Lock-Up Agreements. The Placement Agent shall have received copies of the
executed Lock-Up Agreements executed by each executive officer and director of
the Company, and such Lock-Up Agreements shall be in full force and effect on
the Closing Date.

 

- 17 -



--------------------------------------------------------------------------------

(q) Additional Documents. Prior to the Closing Date, the Company shall have
furnished to the Placement Agent such further information, certificates or
documents as the Placement Agent shall have reasonably requested for the purpose
of enabling it to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained (it being understood that the Placement Agent’s
customary due diligence has been completed prior to the execution of this
Agreement).

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 4, Section 6 and Section 8 shall at all times be
effective and shall survive such termination.

6. Indemnification and Contribution.

(a) Indemnification of the Placement Agent. The Company agrees to indemnify,
defend and hold harmless the Placement Agent, its directors and officers, and
each person, if any, who controls the Placement Agent within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act, and
the successors and assigns of all of the foregoing persons, from and against any
loss, damage, claim or liability, to which, jointly or severally, the Placement
Agent or any such person may become subject under the Securities Act, the
Exchange Act, or other federal or state statutory law or regulation, the common
law or otherwise, (including in settlement of any litigation, if such settlement
is effected with the written consent of the Company), insofar as such loss,
damage, claim or liability (or actions in respect thereof as contemplated below)
arises out of or is based upon: (i) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement or the
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading; (ii) any
untrue statement or alleged untrue statement of a material fact contained in any
Preliminary Prospectus, any Issuer Free Writing Prospectus or the Prospectus (or
any amendment or supplement thereto), or the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading; and, in the case of (i) and (ii) above, to promptly
reimburse the Placement Agent and each such controlling person for any and all
reasonable expenses (including reasonable fees and disbursements of counsel) as
such expenses are incurred by the Placement Agent or such controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action; provided, however, that
the foregoing indemnity shall not apply to any loss, claim, damage, liability or
expense to the extent, but only to the extent, it arises out of or is based upon
any untrue statement or alleged untrue statement of a material fact contained in
or omitted from any Preliminary Prospectus, any Issuer Free Writing Prospectus
or the Prospectus (or any amendment or supplement thereto) in reliance upon and
in conformity with information concerning the Placement Agent furnished in
writing by or on behalf of the Placement Agent to the Company expressly for use
therein, which information the parties hereto agree is limited to the Placement
Agent Information, (iii) any untrue statement or alleged untrue statement made
by the Company in Section 2 hereof or the failure by the Company to perform when
and as required any agreement or covenant contained herein or (iv) any untrue
statement or alleged untrue statement of any material fact contained in any
audio or visual materials provided to Investors by or with the approval of the
Company or based upon written information furnished by or on behalf of the
Company including, without limitation, slides, videos, films or tape recordings
used in any road show or investor presentations made to investors by the Company
(whether in person or electronically) or in connection with the marketing of the
Securities.

(b) Indemnification of the Company. The Placement Agent agrees to indemnify,
defend and hold harmless the Company, its directors and officers, and any
person, if any, who controls the Company within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act, and the successors and
assigns of all of the foregoing persons, from and against any loss, claim,
damage, liability or expense, as incurred to which, jointly or severally, the
Company or any such person may become subject under the Securities Act, the
Exchange Act, or other federal or state statutory law or regulation, the common
law or otherwise (including in settlement of any litigation, if such settlement
is effected with the written consent of the Placement Agent), insofar as

 

- 18 -



--------------------------------------------------------------------------------

such loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon (i) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement or the omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;
(ii) any untrue statement or alleged untrue statement of a material fact
contained in any Preliminary Prospectus, any Issuer Free Writing Prospectus or
the Prospectus (or any amendment or supplement thereto), or the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements made therein, in the light of the
circumstances under which they were made, not misleading, in the case of each of
(i) and (ii) above, to the extent but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Registration Statement, any Preliminary Prospectus, Issuer Free Writing
Prospectus or the Prospectus (or any amendment or supplement thereto) in
reliance upon and in conformity with information concerning the Placement Agent
furnished in writing by or on behalf of the Placement Agent to the Company
expressly for use therein, and to reimburse the Company, or any such director,
officer or controlling person for any legal and other expense reasonably
incurred by the Company (including reasonable fees and disbursements of
counsel), or any such director, officer or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action; provided, that the parties hereto hereby
agree that such written information provided by the Placement Agent consists
solely of the Placement Agent Information. Notwithstanding the provisions of
this Section 6(b), in no event shall any indemnity by the Placement Agent under
this Section 6(b) exceed the total compensation actually received by the
Placement Agent in accordance with Section 1(b).

(c) Notice and Procedures. If any action, suit or proceeding (each, a
“Proceeding”) is brought against a person (an “indemnified party”) in respect of
which indemnity may be sought against the Company or the Placement Agent (as
applicable, the “indemnifying party”) pursuant to subsection (a) or (b),
respectively, of this Section 6, such indemnified party shall promptly notify
such indemnifying party in writing of the institution of such Proceeding and
such indemnifying party shall assume the defense of such Proceeding, including
the employment of counsel reasonably satisfactory to such indemnified party and
payment of all fees and expenses; provided, however, that the omission to so
notify such indemnifying party shall not relieve such indemnifying party from
any liability which such indemnifying party may have to any indemnified party or
otherwise, except to the extent the indemnifying party does not otherwise learn
of the Proceeding and such failure results in the forfeiture by the indemnifying
party of substantial rights or defenses. The indemnified party or parties shall
have the right to employ its or their own counsel in any such case, but the fees
and expenses of such counsel shall be at the expense of such indemnified party
or parties unless (i) the employment of such counsel shall have been authorized
in writing by the indemnifying party in connection with the defense of such
Proceeding, (ii) the indemnifying party shall not have, within a reasonable
period of time in light of the circumstances, employed counsel to defend such
Proceeding or (iii) such indemnified party or parties shall have reasonably
concluded, based on the advice of counsel, that there may be defenses available
to it or them which are different from, additional to or in conflict with those
available to such indemnifying party (in which case such indemnifying party
shall not have the right to direct the defense of such Proceeding on behalf of
the indemnified party or parties with respect to such defenses), in any of which
events such reasonable fees and expenses with respect to such defenses shall be
borne by such indemnifying party and paid as incurred (it being understood,
however, that such indemnifying party shall not be liable for the expenses of
more than one separate counsel (in addition to any local counsel) in any one
Proceeding or series of related Proceedings in the same jurisdiction
representing the indemnified parties who are parties to such Proceeding). An
indemnifying party shall not be liable for any settlement of any Proceeding
effected without its written consent but, if settled with its written consent or
if there be a final judgment for the plaintiff, such indemnifying party agrees
to indemnify and hold harmless the indemnified party or parties from and against
any loss or liability by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for fees and expenses
of counsel as contemplated by the second sentence of this Section 6(c), then the
indemnifying party agrees that it shall be liable for any settlement of any
Proceeding effected without its written consent if (i) such settlement is
entered into more than 60 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall not have fully reimbursed
the indemnified party in accordance with such request prior to the date of such
settlement and (iii) such indemnified party shall have given the indemnifying
party at least 30 days’ prior notice of its intention to settle. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement, compromise or consent to the entry of judgment in any pending or
threatened Proceeding in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party, unless such settlement includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such Proceeding and does not include an admission of fault or culpability or a
failure to act by or on behalf of such indemnified party.

 

- 19 -



--------------------------------------------------------------------------------

(d) Contribution. If the indemnification provided for in this Section 6 is
unavailable to an indemnified party under subsections (a) or (b) of this
Section 6 or insufficient to hold an indemnified party harmless in respect of
any losses, claims, damages, liabilities or expenses referred to therein, then
each applicable indemnifying party shall, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of the losses, claims, damages, liabilities or
expenses referred to in subsection (a) or (b) above, (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Placement Agent on the other from the offering of the
Securities or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the indemnifying party or parties on the one hand and the indemnified
party or parties on the other hand in connection with the statements or
omissions that resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and the Placement Agent on the
other hand shall be deemed to be in the same respective proportions as the total
net proceeds from the offering of the Securities (before deducting expenses)
received by the Company and the total placement agent commissions received by
the Placement Agent, in each case as set forth on the cover of the Prospectus,
bear to the aggregate public offering price of the Securities. The relative
fault of the Company on the one hand and the Placement Agent on the other hand
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company, on the
one hand, or by the Placement Agent, on the other hand, and the parties’
relevant intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. The Company and the Placement Agent
agree that it would not be just and equitable if contribution pursuant to this
subsection (d) were to be determined by pro rata allocation or by any other
method of allocation which does not take account of the equitable considerations
referred to in the first sentence of this Section 6(d). The amount paid or
payable by an indemnified party as a result of the losses, claims, damages or
liabilities referred to in the first sentence of this Section 6(d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending against any
action or claim which is the subject of this Section 6(d). Notwithstanding the
provisions of this Section 6(d), the Placement Agent shall not be required to
contribute any amount in excess of the total commissions received by such
Placement Agent in accordance with Section 1(b). No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

(e) Representations and Agreements to Survive Delivery. The obligations of the
Company under this Section 6 shall be in addition to any liability which the
Company may otherwise have. The indemnity and contribution agreements contained
in this Section 6 and the covenants, warranties and representations of the
Company contained in this Agreement shall remain operative and in full force and
effect regardless of (i) any termination of this Agreement, (ii) any
investigation made by or on behalf of the Placement Agent, any person who
controls the Placement Agent within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act or any affiliate of or counsel
to the Placement Agent, or by or on behalf of the Company, its directors or
officers or any person who controls the Company within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act, and
(iii) the issuance and delivery of the Securities. The Company and the Placement
Agent agree promptly to notify each other of the commencement of any Proceeding
against it and, in the case of the Company, against any of the Company’s
officers or directors in connection with the issuance and sale of the
Securities, or in connection with the Registration Statement, the Disclosure
Package or the Prospectus.

7. Information Furnished by Placement Agent. The Company acknowledges that the
statements set forth in the first paragraph under the heading “Plan of
Distribution” in the Prospectus (the “Placement Agent Information”) constitute
the only information relating to the Placement Agent furnished in writing to the
Company by the Placement Agent as such information is referred to in Sections 2
and 6 hereof.

8. Termination. (a) The Placement Agent shall have the right to terminate this
Agreement by giving notice as hereinafter specified at any time at or prior to
the Closing Date, without liability on the part of the Placement Agent to the
Company, if (i) prior

 

- 20 -



--------------------------------------------------------------------------------

to delivery and payment for the Securities (A) trading in securities generally
shall have been suspended or materially limited on or by the New York Stock
Exchange, the American Stock Exchange or Nasdaq, (each, a “Trading Market”),
(B) trading in the Common Stock of the Company shall have been suspended or
materially limited on any exchange or in the over-the-counter market, (C) a
general moratorium on commercial banking activities shall have been declared by
federal or New York state authorities, (D) there shall have occurred any
outbreak or material escalation of hostilities or acts of terrorism involving
the United States or there shall have been a declaration by the United States of
a national emergency or war, (E) there shall have occurred any other calamity or
crisis or any material change in general economic, political or financial
conditions in the United States or elsewhere, if the effect of any such event
specified in clause (D) or (E), in the reasonable judgment of the Placement
Agent, is material and adverse and makes it impractical or inadvisable to
proceed with the completion of the sale of and payment for the Securities on the
Closing Date on the terms and in the manner contemplated by this Agreement, the
Disclosure Package and the Prospectus, or (ii) since the time of execution of
this Agreement or the earlier respective dates as of which information is given
in the Disclosure Package, there has been any Material Adverse Effect or the
Company shall have sustained a loss by strike, fire, flood, earthquake, accident
or other calamity of such character that in the reasonable judgment of the
Placement Agent would, individually or in the aggregate, result in a Material
Adverse Effect and which would, in the reasonable judgment of the Placement
Agent, make it impracticable or inadvisable to proceed with the offering or the
delivery of the Securities on the terms and in the manner contemplated in the
Disclosure Package. Any such termination shall be without liability of any party
to any other party except that the provisions of Section 4, Section 6,
Section 8(b) and Section 11 hereof shall at all times be effective
notwithstanding such termination.

(b) If (1) this Agreement shall be terminated by the Placement Agent pursuant to
Section 5 or 8(a) or (2) the sale of the Securities to Investors is not
consummated because of any failure, refusal or inability on the part of the
Company to comply with the terms or perform any agreement or obligation of this
Agreement or any Subscription Agreement, other than by reason of a default by
the Placement Agent, the Company will, in addition to paying the amounts
described in Section 4 hereof, reimburse the Placement Agent for all of its
reasonable out-of-pocket disbursements (including, but not limited to, all
reasonable fees and disbursements of its counsel).

9. Notices. All statements, requests, notices and agreements hereunder shall be
in writing or by facsimile, and:

 

  (a) if to the Placement Agent, shall be delivered or sent by mail, telex or
facsimile transmission to:

ThinkEquity Partners LLC

31 West 52nd Street

Suite 1700

New York, New York 10019

Attention: General Counsel

Facsimile No.: 212-468-7044

with a copy (which shall not constitute notice) to:

Heller Ehrman LLP

7 Times Square

New York, New York 10036

Attention: Jeffrey S. Marcus, Esq.

Facsimile No.: 212-763-7600

 

  (b) if to the Company shall be delivered or sent by mail, telex or facsimile
transmission to:

SCOLR Pharma, Inc.

3625 132nd Avenue SE

Bellevue, Washington 98006

Attention: General Counsel

Facsimile No.: 425-373-0181

 

- 21 -



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

DLA Piper US LLP

701 Fifth Avenue, Suite 7000

Seattle, Washington 98104

Attention: W. Michael Hutchings, Esq.

Facsimile No.: 206-839-4801

Any such notice shall be effective only upon receipt. Any party to this
Agreement may change such address for notices by sending to the parties to this
Agreement written notice of a new address for such purpose.

 

- 22 -



--------------------------------------------------------------------------------

10. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and shall be binding upon the Placement Agent, the Company and their
respective successors and assigns and the controlling persons, officers and
directors referred to in Section 6. Nothing in this Agreement is intended or
shall be construed to give to any other person, firm or corporation, other than
the persons, firms or corporations mentioned in the preceding sentence, any
legal or equitable remedy or claim under or in respect of this Agreement, or any
provision herein contained. The term “successors and assigns” as herein used
shall not include any purchaser of the Securities by reason merely of such
purchase.

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to the
conflicts of laws provisions thereof.

12. No Fiduciary Relationship. The Company hereby acknowledges that the
Placement Agent is acting solely as placement agent in connection with the
offering of the Securities. The Company further acknowledges that the Placement
Agent is acting pursuant to a contractual relationship created solely by this
Agreement entered into on an arm’s length basis and in no event do the parties
intend that the Placement Agent act or be responsible as a fiduciary to the
Company, its management, stockholders, creditors or any other person in
connection with any activity that the Placement Agent may undertake or have
undertaken in furtherance of the offering of the Securities, either before or
after the date hereof. The Placement Agent hereby expressly disclaims any
fiduciary or similar obligations to the Company, either in connection with the
transactions contemplated by this Agreement or any matters leading up to such
transactions, and the Company hereby confirms its understanding and agreement to
that effect. The Company and the Placement Agent agree that they are each
responsible for making their own independent judgments with respect to any such
transactions, and that any opinions or views expressed by the Placement Agent to
the Company regarding such transactions, including but not limited to any
opinions or views with respect to the price or market for the Company’s
securities, do not constitute advice or recommendations to the Company. The
Company hereby waives and releases, to the fullest extent permitted by law, any
claims that the Company may have against the Placement Agent with respect to any
breach or alleged breach of any fiduciary or similar duty to the Company in
connection with the transactions contemplated by this Agreement or any matters
leading up to such transactions.

13. Headings. The Section headings in this Agreement have been inserted as a
matter of convenience of reference and are not a part of this Agreement.

14. Amendments and Waivers. No supplement, modification or waiver of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby. The failure of a party to exercise any right or remedy shall not be
deemed or constitute a waiver of such right or remedy in the future. No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (regardless of whether similar), nor shall
any such waiver constitute a continuing waiver unless otherwise expressly
provided.

15. Submission to Jurisdiction. Except as set forth below, no Proceeding may be
commenced, prosecuted or continued in any court other than the courts of the
State of New York located in the City and County of New York or in the United
States District Court for the Southern District of New York, which courts shall
have jurisdiction over the adjudication of such matters, and the Company hereby
consents to the jurisdiction of such courts and personal service with respect
thereto. The Company hereby waives all right to trial by jury in any Proceeding
(whether based upon contract, tort or otherwise) in any way arising out of or
relating to this Agreement. The Company agrees that a final judgment in any such
Proceeding brought in any such court shall be conclusive and binding upon the
Company and may be enforced in any other courts in the jurisdiction of which the
Company is or may be subject, by suit upon such judgment.

16. Counterparts. This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original and all such counterparts shall together
constitute one and the same instrument. Delivery of an executed counterpart by
facsimile shall be effective as delivery of a manually executed counterpart
thereof.

If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly indicate your acceptance in
the space provided for that purpose below.

 

- 23 -



--------------------------------------------------------------------------------

Very truly yours, SCOLR PHARMA, INC. By:  

 

Name:   Title:  

 

Accepted as of the date first above written: THINKEQUITY PARTNERS LLC By:  

 

Name:   Title:  

 

- 24 -



--------------------------------------------------------------------------------

Schedules and Exhibits

 

Schedule I: Schedule II: Exhibit A: Exhibit B: Exhibit C: Exhibit D:

 

- 1 -



--------------------------------------------------------------------------------

SCHEDULE I

ISSUER GENERAL FREE WRITING PROSPECTUSES

FINAL TERM SHEET FOR FINANCING OF SCOLR PHARMA, INC.

 

- 1 -



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SUBSCRIPTION AGREEMENT

This subscription (this “Subscription Agreement”) is dated November 29, 2007, by
and between the investor identified on the signature page hereto (the
“Investor”) and SCOLR Pharma, Inc., a Delaware corporation (the “Company”),
whereby the parties agree as follows:

1. Subscription.

(a) Investor agrees to buy and the Company agrees to sell and issue to Investor
(i) such number of shares of common stock, par value $0.001 per share (the
“Common Stock”), of the Company, set forth on the signature page hereto (the
“Shares”), and (ii) warrants to purchase such number of shares of Common Stock
set forth on the signature page hereto (the “Warrants” and, together with the
Shares, the “Securities”) for an aggregate purchase price set forth on the
signature page hereto (the “Purchase Price”).

(b) The Securities have been registered on a Registration Statement on Form S-3,
Registration No. 333- 129275, which registration statement (together with any
registration statement filed by the Company pursuant to Rule 462(b) under the
Securities Act, the “Registration Statement”) has been declared effective by the
Securities and Exchange Commission, has remained effective since such date and
is effective on the date hereof.

(c) NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS SUBSCRIPTION
AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL REMIT BY WIRE
TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE
SECURITIES BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT DESIGNATED
BY THE COMPANY AND THE PLACEMENT AGENT ENGAGED BY THE COMPANY IN CONNECTION WITH
THE SALE AND ISSUANCE OF THE SECURITIES (THE “PLACEMENT AGENT”) PURSUANT TO THE
TERMS OF THAT CERTAIN ESCROW AGREEMENT (THE “ESCROW AGREEMENT”) DATED AS OF THE
DATE HEREOF, BY AND AMONG THE COMPANY, THE PLACEMENT AGENT AND HELLER EHRMAN LLP
(THE “ESCROW AGENT”):

Citibank, N.A.

ABA # 021000089

Account No.: 49203159

Account Name: Heller Ehrman LLP (Attorney Trust Account)

Reference: ThinkEquity / SCOLR Pharma #43456-0003

Bank Contact: Donna Squires-Hernandez or Alice O’Grady

For international wires, include the following information:

666 Fifth Avenue

New York, New York 10103

Swift code is “CITIUS33”

Such funds shall be held in escrow until the Closing Date (as defined below) and
delivered by the Escrow Agent on behalf of the Investor to the Company unless
(i) the agreement between the Company and the Placement Agent (the “Placement
Agreement”) is terminated pursuant to the terms thereof or (ii) the conditions
to closing in the Placement Agreement have not been satisfied or waived by the
Closing Date. The Investor’s obligations are expressly not conditioned on the
purchase by any or all other investors of the Securities that they have agreed
to purchase from the Company. The Placement Agent shall have no rights in or to
any of the escrowed funds, unless the Placement Agent and the Escrow Agent are
notified in writing by the Company in connection with the closing that a portion
of the escrowed funds shall be applied to the Placement Agent’s fees.

(d) NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS SUBSCRIPTION
AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL DIRECT THE
BROKER-DEALER AT

 

- 1 -



--------------------------------------------------------------------------------

WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH THE SHARES ARE MAINTAINED TO
SET UP A DEPOSIT/WITHDRAWAL AT CUSTODIAN (“DWAC”) INSTRUCTING THE TRANSFER AGENT
TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES ON THE CLOSING DATE.

(e) On the third or fourth business day after the date of this Subscription
Agreement (the “Closing Date”), if the Placement Agreement has not been
terminated pursuant to the terms thereof and the conditions to closing in the
Placement Agreement have been satisfied or waived, then the Company (i) shall
cause its transfer agent to deliver to Investor the Shares via the Depository
Trust Company’s (“DTC”) Deposit or Withdrawal at Custodian system and (ii) shall
deliver to Investor the Warrants via the instructions set forth on the signature
page hereto, such Shares and Warrants to be registered in such name or names as
designated by the Investor on the signature page hereto. The Shares and Warrants
shall be unlegended and free of any resale restrictions unless issued to an
affiliate of the Company.

2. Company Representations and Warranties. The Company represents and warrants
that: (a) it has full right, power and authority to enter into this Subscription
Agreement and to perform all of its obligations hereunder; (b) this Subscription
Agreement has been duly authorized and executed by and constitutes a valid and
binding agreement of the Company enforceable in accordance with its terms;
(c) the execution and delivery of this Subscription Agreement and the
consummation of the transactions contemplated hereby do not conflict with or
result in a breach of (i) the Company’s Certificate of Incorporation or Bylaws,
or (ii) any material agreement to which the Company is a party or by which any
of its property or assets is bound; (d) the Shares have been duly authorized for
sale and issuance and, when issued and delivered by the Company against payment
therefor pursuant to this Subscription Agreement, will be validly issued, fully
paid and nonassessable, the Warrants have been duly and validly authorized by
the Company and, upon delivery to the Investor at the Closing Date, will be
valid and binding obligations of the Company, enforceable in accordance with
their terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the rights and
remedies of creditors generally or subject to general principles of equity, the
shares of Common Stock initially issuable upon exercise of the Warrants have
been duly authorized and reserved for sale and issuance and, when issued and
delivered by the Company against payment therefor in accordance with the terms
thereof, will be validly issued, fully paid and nonassessable; (e) the
Registration Statement and any post-effective amendment thereto, at the time it
became effective, did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading; (f) the prospectus contained in the
Registration Statement, as amended or supplemented (including by disclosure
delivered to the Investor no later than the date hereof), did not contain as of
the effective date thereof, and as of the date hereof does not contain, any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; and (g) all preemptive rights or rights of
first refusal held by stockholders of the Company and applicable to the
transactions contemplated hereby have been duly satisfied or waived in
accordance with the terms of the agreements between the Company and such
stockholders conferring such rights.

3. Investor Representations, Warranties and Acknowledgments. The Investor
represents and warrants to, and covenants with, the Company that the Investor:
(A) is an “accredited investor” (as such term is defined in Section 501(a) of
the Securities Act); (B) has such knowledge, sophistication and experience in
financial and business matters and, in particular, in investments in entities
such as the Company, that such Investor is capable of adequately evaluating the
merits and risks of an investment in the Securities and the Investor has
concluded that it is capable of bearing all of those risks; (C) is capable of
bearing a loss of the entire amount of such Investor’s purchase of the
Securities, based on the Investor’s net worth, annual income and liquid assets;
(D) is suitable to make an investment in the amount of Securities such Investor
plans to purchase, based on such Investor’s net worth, annual income and liquid
assets, and based on such Investor’s past experience investing in comparable
high risk, early stage biotechnology or specialty pharmaceutical companies that
have weak cash positions; (E) has requested, received, reviewed and considered
all information it deemed relevant in making an informed decision to purchase
the Securities; and (F) in connection with its decision to purchase the number
of Securities set forth on the Signature Page, relied only upon any or all of
the following: the Registration Statement, the Base Prospectus, the Prospectus
Supplement, the Company’s regular reports on Forms 10-K, 10-Q and 8-K as filed
by the Company with the Commission, the Disclosure Package (as defined in the
Placement Agreement) and the Final Term Sheet (as defined in the Placement
Agreement) provided to the Investor and the representations and warranties of
the Company contained herein, and did not rely on any other representations,
warranties or statements of the Company or the Placement Agent.

 

- 2 -



--------------------------------------------------------------------------------

The Investor acknowledges, represents and agrees that no action has been or will
be taken in any jurisdiction outside the United States by the Company or the
Placement Agent that would permit an offering of the Securities, or possession
or distribution of offering materials in connection with the issue of the
Securities in any jurisdiction outside the United States where action for that
purpose is required. Each Investor outside the United States will comply with
all applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Securities or has in its possession or
distributes any offering material, in all cases at its own expense. The
Placement Agent is not authorized to make and has not made any representation or
use of any information in connection with the issue, placement, purchase and
sale of the Securities, except as set forth or incorporated by reference in the
Registration Statement, the Base Prospectus, the Prospectus Supplement or the
Disclosure Package (as defined in the Placement Agreement).

The Investor understands that nothing in this Agreement or any other materials
presented to the Investor in connection with the purchase and sale of the
Securities constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of
Securities.

The Investor represents, warrants and agrees that, since the earlier to occur of
(i) the date on which the Placement Agent first contacted the Investor about the
Offering and (ii) the date that is the tenth (10th) trading day prior to the
date of this Agreement, it has not engaged in any short selling of the Company’s
securities, or established or increased any “put equivalent position” as defined
in Rule 16(a)-1(h) under the Securities Exchange Act of 1934, as amended, with
respect to the Company’s securities.

The Investor represents and warrants that: (a) it has full right, power and
authority to enter into this Subscription Agreement and to perform all of its
obligations hereunder; (b) this Subscription Agreement has been duly authorized
and executed by the Investor and constitutes a valid and binding agreement of
the Investor enforceable against the Investor in accordance with its terms;
(c) the execution and delivery of this Subscription Agreement and the
consummation of the transactions contemplated hereby do not conflict with or
result in a breach of (i) the Investor’s certificate of incorporation or by-laws
(or other governing documents), or (ii) any material agreement or any law or
regulation to which the Investor is a party or by which any of its property or
assets is bound; and (d) prior to the execution hereof, Investor has received in
portable document format, or has otherwise had access to, (i) the Company’s base
prospectus dated October 27, 2005, (ii) the Company’s preliminary prospectus
supplement thereto dated November 28, 2007, and (iii) information as to the
total number of Shares and Warrants to be sold in the offering, the offering
price per unit of Share and Warrant, the aggregate placement agency fees, and
the estimated net proceeds to the Company.

4. Miscellaneous.

(a) This Subscription Agreement constitutes the entire understanding and
agreement between the parties with respect to its subject matter, and there are
no agreements or understandings with respect to the subject matter hereof which
are not contained in this Subscription Agreement. This Subscription Agreement
may be modified only in writing signed by the parties hereto.

(b) This Subscription Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart. Execution may be made by delivery by facsimile.

(c) The provisions of this Subscription Agreement are severable and, in the
event that any court or officials of any regulatory agency of competent
jurisdiction shall determine that any one or more of the provisions or part of
the provisions contained in this Subscription Agreement shall, for any reason,
be held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision or part of a
provision of this Subscription Agreement and this Subscription Agreement shall
be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible, so long as such construction does not materially adversely affect the
economic rights of either party hereto.

 

- 3 -



--------------------------------------------------------------------------------

(d) All communications hereunder, except as may be otherwise specifically
provided herein, shall be in writing and shall be mailed, hand delivered, sent
by a recognized overnight courier service such as Federal Express, or sent via
facsimile and confirmed by letter, to the party to whom it is addressed at the
following addresses or such other address as such party may advise the other in
writing:

To the Company: as set forth on the signature page hereto.

To the Investor: as set forth on the signature page hereto.

All notices hereunder shall be effective upon receipt by the party to which it
is addressed.

(e) This Subscription Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. To the extent determined by such court, the
prevailing party shall reimburse the other party for any reasonable legal fees
and disbursements incurred in enforcement of, or protection of, any of its
rights under this Subscription Agreement.

 

- 4 -



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this Subscription Agreement.

 

Number of Shares:                                         Number of Warrants:
                                                 (such number of Warrants to be
equal to 50% of the number of Shares being purchased by the Investor) Purchase
Price Per Unit: $1.50    Aggregate Purchase Price: $                        
Address for Notice and Delivery of the Warrants:   

 

  

 

  

 

  

 

SCOLR PHARMA, INC

By:

 

 

Name:

 

Title:

 

Address for Notice

3625 132nd Avenue SE

Bellevue, WA 98006

Facsimile: 425-373-0181

Attention: General Counsel

 

INVESTOR:  

 

By:  

 

Name:   Title:   Address for Notice:

 

 

Facsimile:  

 

Attention:  

 

 

DWAC Instructions for Delivery of the Shares:   

Name of DTC Participant:

  

 

  

DTC Participant Number:

  

 

   Account Number:   

 

  

NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS SUBSCRIPTION
AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL DIRECT THE
BROKER-DEALER AT WHICH THE

 

- 1 -



--------------------------------------------------------------------------------

ACCOUNT OR ACCOUNTS TO BE CREDITED WITH THE SHARES ARE MAINTAINED TO SET UP A
DEPOSIT/WITHDRAWAL AT CUSTODIAN (“DWAC”) INSTRUCTING THE TRANSFER AGENT TO
CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES ON THE CLOSING DATE.

NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS SUBSCRIPTION
AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL REMIT BY WIRE
TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE
SECURITIES BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT:

Citibank, N.A.

ABA # 021000089

Account No.: 49203159

Account Name: Heller Ehrman LLP (Attorney Trust Account)

Reference: ThinkEquity / SCOLR Pharma #43456-0003

Bank Contact: Donna Squires-Hernandez or Alice O’Grady

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF LOCK-UP AGREEMENT

November     , 2007

THINKEQUITY PARTNERS LLC

31 West 52nd Street

Suite 1700

New York, New York 10019

Ladies and Gentlemen:

The undersigned understands that you, as Placement Agent, propose to enter into
the Placement Agency Agreement (the “Placement Agency Agreement”) with SCOLR
Pharma, Inc., a Delaware corporation (the “Company”), providing for the offering
(the “Offering”) of shares (the “Securities”) of common stock, par value $0.001
per share (the “Common Stock”), of the Company. Capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Placement
Agency Agreement.

In consideration of the foregoing, and in order to induce you to participate the
Offering, and for other good and valuable consideration receipt of which is
hereby acknowledged, the undersigned hereby agrees that, without your prior
written consent (which consent may be withheld in your sole discretion), the
undersigned will not, during the period (the “Lock-Up Period”) beginning on the
date hereof and ending on the date 90 days after the date of the final
prospectus (including the final prospectus supplement) to be used in confirming
the sale of the Securities (the “Final Prospectus”), (1) offer, pledge, announce
the intention to sell, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock or any securities convertible into or
exercisable or exchangeable for shares of Common Stock (including without
limitation, shares of Common Stock which may be deemed to be beneficially owned
by the undersigned in accordance with the rules and regulations of the
Securities and Exchange Commission and securities which may be issued upon
exercise of a stock option or warrant), whether currently owned or hereafter
acquired (2) enter into any swap or other agreement that transfers, in whole or
in part, any of the economic consequences of ownership of the shares of Common
Stock, whether any such transaction described in clause (1) or (2) above is to
be settled by delivery of shares of Common Stock or such other securities, in
cash or otherwise, (3) make any demand for or exercise any right with respect
to, the registration of any shares of Common Stock or any security convertible
into or exercisable or exchangeable for shares of Common Stock, or (4) publicly
announce an intention to effect any transaction specific in clause (1), (2) or
(3) above.

Notwithstanding the foregoing, the restrictions set forth in clauses (1) and
(2) above shall not apply to (a) transfers (i) as a bona fide gift or gifts,
provided that the donee or donees thereof agree to be bound in writing by the
restrictions set forth herein, (ii) to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, provided
that the trustee of the trust agrees to be bound in writing by the restrictions
set forth herein, and provided further that any such transfer shall not involve
a disposition for value, (iii) with your prior written consent or (iv) effected
pursuant to any exchange of “underwater” options with the Company, (b) the
acquisition or exercise of any stock option issued pursuant to the Company’s
existing stock option plan, including any exercise effected by the delivery of
shares of Common Stock of the Company held by the undersigned, or (c) the
purchase or sale of the Company’s securities pursuant to a plan, contract or
instruction that satisfies all of the requirements of SEC Rule
10b5-1(c)(1)(i)(B) that was in effect prior to the date hereof. For purposes of
this Lock-Up Agreement, “immediate family” shall mean any relationship by blood,
marriage or adoption, not more remote than first cousin.

For the purpose of allowing you to comply with FINRA Rule 2711(f)(4), if
(1) during the last 17 days of the Lock-Up Period, the Company releases earnings
results or publicly announces other material news or a material event relating
to the Company occurs or (2) prior to the expiration of the Lock-Up Period, the
Company announces that it will release earnings results during the 16 day period
beginning on the last day of the Lock-Up Period, then in each case the Lock-Up
Period will be extended until the expiration of the 18 day period beginning on
the date of release of the earnings results or the public announcement regarding
the

 

- 1 -



--------------------------------------------------------------------------------

material news or the occurrence of the material event, as applicable, unless you
waive, in writing, such extension. The undersigned hereby acknowledges that the
Company has agreed not to accelerate the vesting of any option or warrant or the
lapse of any repurchase right prior to the expiration of the Lock-Up Period, as
extended (if applicable). In furtherance of the foregoing, the Company, and any
duly appointed transfer agent or depositary for the registration or transfer of
the securities described herein, are hereby authorized to decline to make any
transfer of securities if such transfer would constitute a violation or breach
of this Lock-Up Agreement.

The foregoing restrictions are expressly agreed to preclude the undersigned from
engaging in any hedging or other transaction which is designed to or reasonably
expected to lead to or result in a sale or disposition of the shares of Common
Stock even if such securities would be disposed of by someone other than the
undersigned. Such prohibited hedging or other transactions would include without
limitation any short sale or any purchase, sale or grant of any right (including
without limitation any put option or put equivalent position or call option or
call equivalent position) with respect to any of the shares of Common Stock or
with respect to any security that includes, relates to, or derives any
significant part of its value from such shares of Common Stock.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement. All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar or depositary
against the transfer of the undersigned’s shares of Common Stock, except in
compliance with the foregoing restrictions.

If the Placement Agency Agreement does not become effective by December 31,
2007, or if a final prospectus relating to the public offering of the Securities
dated on or after December 31, 2007 has not been filed or disseminated by such
date, or if the Placement Agency Agreement (other than the provisions thereof
which survive termination) shall terminate or be terminated prior to payment for
and delivery of the Securities to be sold thereunder, the undersigned shall
automatically be released from all obligations under this Lock-Up Agreement.

This Lock-Up Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof.

 

Very truly yours,

 

Name:

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE II

INVESTORS

[NAME]

[ADDRESS]



--------------------------------------------------------------------------------

EXHIBIT C



--------------------------------------------------------------------------------

EXHIBIT D

PRICING INFORMATION

Number of Shares to be Sold: 2,781,100

Number of Warrants to be Sold: 1,390,550

Offering Price: $1.50 per Unit

Aggregate Placement Agency Fees: $250,299

Estimated Net Proceeds to the Company: $3,634,000